In an action by two infants to recover damages for personal injuries sustained by negligent operation of an automobile owned by defendant, in which they were passengers, and by the father of one of them for loss of services, etc., defendant appeals from a judgment of the Supreme Court, Westchester County, entered April 8, 1964, upon a jury verdict in favor of the *666plaintiffs. Judgment reversed, on the law, without costs, and complaint dismissed with costs. The findings of fact implicit in the verdict are affirmed. It is established that the automobile was purchased on Saturday, June 28, 1958, and taken, by means of defendant’s dealer plate, to Ossining by one Coons, claimed by appellant to be the purchaser. In accordance with his promise, Coons immediately returned the dealer plate. Thereafter and on the same day, the ear was driven by Coons, with the former infant plaintiffs as passengers, without any license plates at all save fictitious cardboards, with which appellant had nothing to do. Respondent Richard Campbell testified that the fictitious plates were made by Coons. Any statutory violations committed by appellant as to the use of the dealer plate or lack of certified inspection or otherwise, had nothing to do with lack of ownership or of evidence of ownership by appellant. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.